Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 14 January 2021. Claim 23 was cancelled. Claim 25 was added. Claims 1-5, 7-16, 20-22, and 24-25 are currently pending and have been examined.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-5, 7-13, 15-16, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. 2017/0220751) in view of Murtfeldt (U.S. 2005/0065760).
Regarding claim 1, Davis discloses a method of monitoring a physiological condition of a patient, the method comprising:
obtaining, from a medical device, measurement data indicative of a current physiological state of the patient (See Davis [0009] the systems and methods may use continuous glucose meters (CGM) or other types of sensors);
identifying a current patient state comprising the current physiological state and a current operational context (See Davis [0016] the system may receive input such as Glucose monitoring data (i.e. “current physiological state”) and food/meal data or insulin sensitivity (i.e. “operational context”), [0014] the parameter that is used in the model can include recognizing patterns of states that occur with respect to certain events or days or times (i.e. “operational context).);
obtaining a probable patient response model for the physiological condition after the current patient state (See Davis [0144]-[0145] the system uses information about the subject, gathered in the background and over time, to generate more specific and accurate insights, predictions, and guidance information.),
the probable patient response model being based on historical data associated with a cluster of historical patient states corresponding to the current patient state (See Davis [0214] another type of input for the prediction model includes derived data; [0222]  and
the probable patient response model comprising an equation for calculating a probable response for the physiological condition at one or more times after the current patient state based on a subset of input variables predictive of the physiological condition (See Davis [0144]-[0145] the system includes models/algorithms with various inputs for predicting the patient state.),
wherein the subset of input variables includes an insulin bolus amount input variable (See Davis [0130] the calculation of one of the algorithms (for determining insulin sensitivity) can include various bolus amounts; [0163] the system can use the recommendations (e.g. Bolus amount) as part of the input to determine the change in the patients physiological state before they actually take the recommended action.);
selecting an optimal value for the insulin bolus amount input variable from within the potential recommendation range as a recommended insulin bolus amount to be delivered at the particular time based on one or more selection criteria (See Davis [0016] the system can recommend a target range of glucose values. This can include recommending an insulin dose to change glucose levels to the upper limit of a target range. Further, an optimal value can be based on user’s lifestyle and preferences, to minimize user burden, and to minimize the safety risk (i.e. a selection criteria)  [0164]-[0165] the model is used to determine activity that a patient can take in order to have their glucose levels directed to a target range.);
providing instructions indicating the recommended insulin bolus amount to an infusion device to configure a control system of the infusion device to deliver the recommended insulin bolus amount or schedule a future delivery of the recommended insulin bolus amount (See Davis [0015] system uses the various variables to provide a prompt related to a therapeutic insight or recommended activity; [0161] result of the calculation can be display to the user of a bolus to inject or pump; [0423] the system can include computer delivery control of an infusion pump.).
Davis does not disclose:
varying the insulin bolus amount input variable input to the probable patient response model across a plurality of values at a particular time to identify a potential recommendation range of input insulin bolus amount values comprising a subset of the plurality of values for the insulin bolus amount input variable that result in the probable response at one or more times after the current patient state at the particular time being within a target range for the physiological condition, wherein the probable response is determined by the probable patient response model based on the current patient state and a respective input insulin bolus amount value of the potential recommendation range of the input insulin bolus amount values for the insulin bolus amount input variable at the particular time.
Murtfeldt teaches:
varying the insulin bolus amount input variable input to the probable patient response model across a plurality of values at a particular time to identify a potential recommendation range of input insulin bolus amount values comprising a subset of the plurality of values for the insulin bolus amount input variable that result in the probable response at one or more times after the current patient state at the particular time being within a target range for the physiological condition, wherein the probable response is determined by the probable patient response model based on the current patient state and a respective input insulin bolus amount value of the potential recommendation range of the input insulin bolus amount values for the insulin bolus amount input variable at the particular time (See Murtfeldt [0022] the system can calculate a range of recommended insulin doses (i.e. bolus amounts) using the current blood glucose level (i.e. “current patient state”) and a desired blood glucose level as inputs (the desired blood glucose level is in the future, i.e. a “particular time”). The system can calculates at least 2 different doses (i.e. a “plurality of values”) that correspond to a lower dose boundary and a highest dose boundary. [0031] alternatively, the system can calculate a recommended insulin dose range using a minimum blood glucose target and a maximum blood glucose target. This produces a range of recommended insulin doses.).
The method of Murtfeldt is applicable to the disclosure of Davis as they both share characteristics and capabilities, namely, they are directed to calculating and suggesting insulin doses amounts to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis to include multiple potential recommended bolus amounts as taught by Murtfeldt. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Davis in 

Regarding claim 2, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis discloses a method, further comprising:
identifying the cluster of historical patient states based on a difference between a respective subset of the historical data associated with each respective historical patient state of the cluster of historical patient states and the data indicative of the current patient state being less than a threshold (See Davis [0310] the processing may include comparing received data with historical date and/or with thresholds and outputting results based on the comparison.)

Regarding claim 4, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis discloses a method, further comprising:
identifying the cluster of one or more historical patient states based on a respective subset of the historical data associated with each respective historical patient state of the one or more historical patient states and the data indicative of the current patient state using a nearest neighbor algorithm (See Davis [0143] the model can use past modeled patient data from many subjects in order to estimate the current glucose levels; [0150] can also place subjects of the model into stratifications of other similar subjects).

Regarding claim 5, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis discloses a method, the historical data including:
historical measurement data associated with each of the one or more historical patient states and historical activity data associated with each of the one or more historical patient states further comprising determining the probable patient response model based on a correlation between the historical measurement data and the historical activity data (See Davis [0299] the amount of bolus recommended (with a bolus calculator) takes into account past glucose levels (i.e. historical patient state) and history of boluses administered (i.e. historical activity data)).

Regarding claim 7, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis discloses a method, wherein:
selecting the optimal value comprises identifying a value from within the potential recommendation range of values that requires a least amount of insulin for achieving the output within the target range (See Davis [0016] the system recommends a dosage that keeps the glucose level near the higher limit (i.e. a smaller insulin bolus injection) in order to minimize risk associated with a large insulin dose. In other words, the system aims for the upper limit of a glucose range in order to use as little insulin as possible).

Regarding claim 8
selecting the optimal value comprises identifying a value from within the potential recommendation range of input insulin bolus amount values that has a lowest probability of an excursion event with respect to the physiological condition after the current patient state (See Davis [0281] the system can predict hypoglycemia and prevent it by adjust the recommended insulin bolus. This paragraph uses the language of the hypoglycemia being “likely” to occur. This language implies the use of probabilities. [0016] the optimal value can be based on user’s lifestyle and preferences, to minimize user burden, and to minimize the safety risk.).

Regarding claim 9, Davis in view of Murtfeldt discloses the method of claim 8 as discussed above. Davis discloses a method, wherein:
the excursion event comprises at least one of a hypoglycemic event and a hyperglycemic event (See Davis [0281] the system can predict hypoglycemia and prevent it by adjusting the recommended insulin bolus).

Regarding claim 10, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis discloses a method, wherein:
selecting the optimal value comprises identifying a value from within the potential recommendation range of input insulin bolus amount values that results in the probable response at the one or more times after the current patient state at the particular time output by the probable patient response model being equal to a forecasted value for the physiological condition at the one or more times in the future (See Davis [0016] the 

Regarding claim 11, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis discloses a method, wherein:
selecting the optimal value comprises identifying a value from within the potential recommendation range of input insulin bolus amount values that results in the probable response at the one or more times after the current patient state at the particular time output by the probable patient response model being equal to a target value for the physiological condition utilized by a closed-loop control scheme (See Davis [0259] the sensor system can use a closed-loop scheme for calculating the insulin bolus recommendation).

Regarding claim 12, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis discloses a method, further comprising:
limiting the potential recommendation range of values input insulin bolus amount to a limited range of values prior to selecting the optimal value, wherein selecting the optimal value comprises selecting the optimal value from within the limited range based on the one or more selection criteria (See Davis [0016] the system can limit the recommended range of glucose values based on high insulin sensitivity; [0210] the target with in the range can change based on having eaten a very large amount of carbohydrates; [0210] the system accounts for the need to limit the range of acceptable glucose levels based on areas of greatest risk).

Regarding claim 13, Davis in view of Murtfeldt discloses the method of claim 12 as discussed above. Davis discloses a method, wherein:
limiting the range comprises excluding a least a portion of the potential recommendation range of input insulin bolus amount values based on a previous excursion event associated with at least one of the one or more historical patient states (See Davis [0149] the system can take input from previous excursion events, such as information that a user has a low glucose value on weekday mornings, the recommendations are adjusted based on this information).

Regarding claim 15, Davis in view of Murtfeldt discloses the method of claim 12 as discussed above. Davis discloses a method, wherein:
limiting the range comprises excluding a least a portion of the potential recommendation range of input insulin bolus amount values when a prediction for the physiological condition of the patient based at least in part on the portion of the potential recommendation range of input insulin bolus amount values and data indicative of the current patient state using a different model is outside the target range 

Regarding claim 16, Davis in view of Murtfeldt discloses the method of claim 12 as discussed above. Davis discloses a method, further comprising:
obtaining environmental context data associated with the current patient state, wherein limiting the potential recommendation range comprises excluding a least a portion of the potential recommendation range of input insulin bolus amount values based at least in part on the environmental context data (See Davis [0159] system can use location data can be used in the model. The patient’s location (i.e. environmental context data) can be used to determine a patient’s exercise routine and use that as part of the calculation.).

Regarding claim 20, Davis discloses a patient monitoring system comprising:
a medical device to obtain measurement data indicative of a current physiological state of a patient (See Davis [0009] the systems and methods may use continuous glucose meters (CGM) or other types of sensors);
a database to maintain historical data associated with one or more historical patient states (See Davis [0237] system includes a means of storing historical data); and
a client device (See Davis [0011] the system can include an application installed mobile device for to aid the patient in tracking and managing their diabetes) communicatively coupled to the medical device and the database to
receive the measurement data indicative of the current physiological state from the medical device (See Davis [0009] the systems and methods may use continuous glucose meters (CGM) or other types of sensors),
identify a current patient state comprising the current physiological state and a current operational context (See Davis [0016] the system may receive input such as Glucose monitoring data (i.e. “current physiological state”) and food/meal data or insulin sensitivity (i.e. “operational context”), [0014] the parameter that is used in the model can include recognizing patterns of states that occur with respect to certain events or days or times (i.e. “operational context).),
identify the one or more historical patient states corresponding to the current patient state (See Davis [0144]-[0145] the system using information about the subject, gathered in the background and over time, to generate more specific and accurate insights, predictions, and guidance information),
obtain a probable patient response model for a physiological condition of the patient based on the historical data associated with the one or more historical patient states (See Davis [0164]-[0165] the model is used to determine activity that a patient can take in order to have their glucose levels directed to a target range; [0214] another type of input for the prediction model includes derived data; [0222] derived data includes data determined about recognized patterns, where the patterns are recognized by analysis of ,
select an optimal value for the insulin bolus amount input variable from within the potential recommendation range as a recommended insulin bolus amount based on one or more selection criteria (See Davis [0016] the system can recommend a target range of glucose values. This can include recommending an insulin dose to change glucose levels to the upper limit of a target range. Further, an optimal value can be based on user’s lifestyle and preferences, to minimize user burden, and to minimize the safety risk (i.e. a selection criteria)  [0164]-[0165] the model is used to determine activity that a patient can take in order to have their glucose levels directed to a target range.),
provide instructions to configure a control system of the medical device to deliver the recommended insulin bolus amount or schedule a future delivery of the recommended insulin bolus amount at the particular time (See Davis [0015] system uses the various variables to provide a prompt related to a therapeutic insight or recommended activity; [0161] result of the calculation can be display to the user of a bolus to inject or pump; [0423] the system can include computer delivery control of an infusion pump.), wherein:
the probable patient response model is based on a subset of the historical data associated with a cluster of the one or more historical patient states corresponding to the current patient state (See Davis [0214] another type of input for the prediction model includes derived data; [0222] derived data includes data determined about ;
the probable patient response model comprises an equation for calculating the probable response for the physiological condition at one or more times after the current patient state based on a subset of input variables predictive of the physiological condition (See Davis [0144]-[0145] the system using information about the subject, gathered in the background and over time, to generate more specific and accurate insights, predictions, and guidance information. This information is used as inputs for the models/algorithms (i.e. equations). [0214] another type of input for the prediction model includes derived data; [0222] derived data includes data determined about recognized patterns, where the patterns are recognized by analysis of historical data over time.); and
the subset of input variables includes the insulin bolus amount input variable (See Davis [0130] the calculation of one of the algorithms (for determining insulin sensitivity) can include various bolus amounts; [0163] the system can use the recommendations (e.g. Bolus amount) as part of the input to determine the change in the patients physiological state before they actually take the recommended action.).
Davis does not disclose:
varying an insulin bolus amount input variable input to the probable patient response model across a plurality of values at a particular time to identify a potential recommendation range of values comprising a subset of the plurality of values for the insulin bolus amount input variable input to the probable patient response model for achieving a probable response for the physiological condition output from the probable patient response model at one or more times after the current patient state at the particular time being within a target range for the physiological condition of the patient based on the current patient state and a respective value of the potential recommendation range of values for the insulin bolus amount input variable at the particular time.
Murtfeldt teaches:
varying an insulin bolus amount input variable input to the probable patient response model across a plurality of values at a particular time to identify a potential recommendation range of values comprising a subset of the plurality of values for the insulin bolus amount input variable input to the probable patient response model for achieving a probable response for the physiological condition output from the probable patient response model at one or more times after the current patient state at the particular time being within a target range for the physiological condition of the patient based on the current patient state and a respective value of the potential recommendation range of values for the insulin bolus amount input variable at the particular time (See Murtfeldt [0022] the system can calculate a range of recommended insulin doses (i.e. bolus amounts) using the current blood glucose level (i.e. “current patient state”) and a desired blood glucose level as inputs (the desired blood glucose level is in the future, i.e. a “particular time”). The system can calculates at least 2 different doses (i.e. a “plurality of values”) that correspond to a lower dose boundary and a highest dose boundary. [0031] alternatively, the system can calculate a .
The method of Murtfeldt is applicable to the disclosure of Davis as they both share characteristics and capabilities, namely, they are directed to calculating and suggesting insulin doses amounts to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis to include multiple potential recommended bolus amounts as taught by Murtfeldt. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Davis in order to assist with the complex calculation of a proper dose that is often based on imperfect information (see Murtfeldt [0007] and [0008]).

Regarding claim 24, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis discloses a method, further comprising:
obtain measurement data indicative of a current physiological state of a patient from a medical device (See Davis [0009] the systems and methods may use continuous glucose meters (CGM) or other types of sensors);
identify a current patient state comprising the current physiological state and a current operational context (See Davis [0016] the system may receive input such as Glucose monitoring data (i.e. “current physiological state”) and food/meal data or insulin sensitivity (i.e. “operational context”), [0014] the parameter that is used in the model can include recognizing patterns of states that occur with respect to certain events or days or times (i.e. “operational context).);
obtaining a probable patient response model for the physiological condition after the current patient state (See Davis [0144]-[0145] the system uses information about the subject, gathered in the background and over time, to generate more specific and accurate insights, predictions, and guidance information.),
the probable patient response model being based on historical data associated with a cluster of historical patient states corresponding to the current patient state (See Davis [0214] another type of input for the prediction model includes derived data; [0222] derived data includes data determined about recognized patterns, where the patterns are recognized by analysis of historical data over time.) and
the probable patient response model comprising an equation for calculating a probable response for the physiological condition at one or more times after the current patient state based on a subset of input variables predictive of the physiological condition (See Davis [0144]-[0145] the system includes models/algorithms with various inputs for predicting the patient state.),
wherein the subset of input variables includes an insulin bolus amount input variable (See Davis [0130] the calculation of one of the algorithms (for determining insulin sensitivity) can include various bolus amounts; [0163] the system can use the recommendations (e.g. Bolus amount) as part of the input to determine the change in the patients physiological state before they actually take the recommended action.);
select an optimal value for the insulin bolus amount input variable from within the potential recommendation range as a recommended insulin bolus amount to be delivered at the particular time based on one or more selection criteria (See Davis ; and
instruct a control system of an infusion device to deliver the recommended insulin bolus amount or schedule a future delivery of the recommended insulin bolus amount at the particular time (See Davis [0015] system uses the various variables to provide a prompt related to a therapeutic insight or recommended activity; [0161] result of the calculation can be display to the user of a bolus to inject or pump. [0423] the system can include computer delivery control of an infusion pump.).
Davis does not disclose:
vary the insulin bolus amount input variable input to the probable patient response model across a plurality of values at a particular time to identify a potential recommendation range of input insulin bolus amount values comprising a subset of the plurality of values for the insulin bolus amount input variable that result in the probable response at one or more times after the current patient state at the particular time being within a target range for the physiological condition, wherein the probable response is determined by the probable patient response model determined based on the current patient state and a respective input insulin bolus amount value of the potential recommendation range of the input insulin bolus amount values for the insulin bolus amount input variable at the particular time.
Murtfeldt teaches:
vary the insulin bolus amount input variable input to the probable patient response model across a plurality of values at a particular time to identify a potential recommendation range of input insulin bolus amount values comprising a subset of the plurality of values for the insulin bolus amount input variable that result in the probable response at one or more times after the current patient state at the particular time being within a target range for the physiological condition, wherein the probable response is determined by the probable patient response model determined based on the current patient state and a respective input insulin bolus amount value of the potential recommendation range of the input insulin bolus amount values for the insulin bolus amount input variable at the particular time (See Murtfeldt [0022] the system can calculate a range of recommended insulin doses (i.e. bolus amounts) using the current blood glucose level (i.e. “current patient state”) and a desired blood glucose level as inputs (the desired blood glucose level is in the future, i.e. a “particular time”). The system can calculates at least 2 different doses (i.e. a “plurality of values”) that correspond to a lower dose boundary and a highest dose boundary. [0031] alternatively, the system can calculate a recommended insulin dose range using a minimum blood glucose target and a maximum blood glucose target. This produces a range of recommended insulin doses.).


Regarding claim 25, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis does not disclose a method, wherein:
the potential recommendation … results in the probable response at the one or more times after the current patient state at the particular time being within a threshold amount of an originally forecasted value for the physiological condition at the one or more times (See Davis [0016] the system can recommend a target range of glucose values. This can include recommending an insulin dose to change glucose levels to the upper limit of a target range. [0210] the system accounts for the need to limit the range of acceptable glucose levels based on areas of greatest risk. [0310] the processing may include comparing received data with historical data and/or with thresholds and outputting results based on the comparison. Therefore, the results of the model (including the recommended range of bolus amounts) can be compared to thresholds as part of the processing of the data.).

range of input insulin bolus amount values comprises the subset of the plurality of values for the insulin bolus amount input variable.
Murtfeldt teaches the potential recommendation being a:
range of input insulin bolus amount values comprises the subset of the plurality of values for the insulin bolus amount input variable (See Murtfeldt [0022] the system can calculate a range of recommended insulin doses (i.e. bolus amounts) using the current blood glucose level (i.e. “current patient state”) and a desired blood glucose level as inputs (the desired blood glucose level is in the future, i.e. a “particular time”). The system can calculates at least 2 different doses (i.e. a “plurality of values”) that correspond to a lower dose boundary and a highest dose boundary. [0031] alternatively, the system can calculate a recommended insulin dose range using a minimum blood glucose target and a maximum blood glucose target. This produces a range of recommended insulin doses.).
The method of Murtfeldt is applicable to the disclosure of Davis as they both share characteristics and capabilities, namely, they are directed to calculating and suggesting insulin doses amounts to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis to include multiple potential recommended bolus amounts as taught by Murtfeldt. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Davis in order to assist with the complex calculation of a proper dose that is often based on imperfect information (see Murtfeldt [0007] and [0008]).
Claim 3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. 2017/0220751) in view of Murtfeldt (U.S. 2005/0065760), and further in view of Soni (U.S. Patent No. 9,465,917).
Regarding claim 3, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis does not disclose a method, further comprising:
identifying the cluster of one or more historical patient states based on a respective subset of the historical data associated with each respective historical patient state of the one or more historical patient states and the data indicative of the current patient state using a nearest neighbor algorithm.
Soni teaches a method comprising:
identifying the cluster of one or more historical patient states based on a respective subset of the historical data associated with each respective historical patient state of the one or more historical patient states and the data indicative of the current patient state using a nearest neighbor algorithm (See Soni column 11 lines 22-27, the disclosed system includes memory that stores patient data for performing a pattern match of a data set to past patient data; column 19 lines 17-28, the system can use a nearest neighbor algorithm to perform the pattern matching). 
The method of Soni is applicable to the method of Davis as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Davis to include the use of a nearest neighbor algorithm as taught by Soni. One of ordinary skill in the art before the 

Regarding claim 21, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis discloses a method, further comprising:
selecting the optimal value comprises selecting a middle value of the potential recommendation range of input insulin bolus amount values as the optimal value (See Davis [0210] the system contemplates aiming for the middle of the target range, but does not specifically use the mean or median value of the range).
Davis does not disclose:
selecting the optimal value comprises selecting a mean of the potential recommendation range as the optimal value (As discussed above, Davis contemplates selecting a value from the middle of the optimal range, but it does not specifically mention the use of a mean value of the optimal range).
Soni teaches
selecting the optimal value comprises selecting a mean of the potential recommendation range as the optimal value (See Soni column 28 lines 62-67, the system can calculate summary statistics for the clustered information, including ranges, the mean, and the median. Column 29 lines 8-11, the summary statistics can be used as indicators for potential therapy adjustments.).


Regarding claim 22, Davis in view of Murtfeldt discloses the method of claim 1 as discussed above. Davis discloses a method, further comprising:
selecting the optimal value comprises selecting a middle value of the potential recommendation range of input insulin bolus amount values as the optimal value (See Davis [0210] the system contemplates aiming for the middle of the target range, but does not specifically use the mean or median value of the range).
Davis does not disclose:
selecting the optimal value comprises selecting a median of the potential recommendation range as the optimal value (As discussed above, Davis contemplates selecting a value from the middle of the optimal range, but it does not specifically mention the use of a median value of the optimal range).
Soni teaches
selecting the optimal value comprises selecting a median of the potential recommendation range as the optimal value (See Soni column 28 lines 62-67, the .
The method of Soni is applicable to the method of Davis as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Davis to include the use of a nearest neighbor algorithm as taught by Soni. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Davis in order to help optimize therapy based on similar past experiences (See Soni column 2 lines 1-2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. 2017/0220751) in view of Murtfeldt (U.S. 2005/0065760), and further in view of Imhof (U.S. 2017/0142535).
Regarding claim 14, Davis in view of Murtfeldt discloses the method of claim 12 as discussed above. Davis does not discloses a method, wherein:
limiting the range comprises excluding a least a portion of the potential recommendation range of input insulin bolus amount values based on an amount of fluid available for delivery to the patient by an infusion device associated with the patient.
Imhof teaches a method, wherein:
limiting the range comprises excluding a least a portion of the potential recommendation range of values based on an amount of fluid available for delivery to the patient by an infusion device associated with the patient (See Imhof [0050] the system checks if there is sufficient insulin to complete the operation. If there isn’t the range of values is reduced out of the range in which an optimal value can be selected and the pump does not delivery the insulin).
The method of Imhof is applicable to the method of Davis as they both share characteristics and capabilities, namely, they are directed to computer implemented diabetes treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Davis to include checking for available insulin as taught by Imhof. One of ordinary skill in the art before the effective filing date of the claimed 

Response to Arguments
Applicant’s arguments filed 14 January 2021, with respect to the 35 U.S.C. 101 rejection of claim 20 have been fully considered and are persuasive.  The 101 rejection of claim 20 has been withdrawn based on the amendment.
Applicant’s arguments filed 14 January 2021, with respect to the rejections of claims 1-2, 4-5, 7-13, 15-16, 20 and 24 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and based on the amendment, a new ground of rejection is made in view of the previously cited Davis reference and the newly cited Murtfeldt reference.
Applicant’s argument, that the dependent claims 3, 14, and 21-22 should be allowed because the amendment to claim 1 (to which they depend) makes it allowable, is not persuasive. Claim 1 has been rejected in view of Davis and Murtfeldt. Therefore, claims 3, 14, and 21-22 are rejected based on the newly cited reference Murtfeldt and the previously cited portions of the Davis, Soni, and/or Imhof references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626